Case: 21-1025   Document: 58     Page: 1   Filed: 03/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  O'KEEFFE'S, INC.,
                      Appellant

                            v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                       2021-1025
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. PGR2019-
 00025.
                  ______________________

                Decided: March 15, 2022
                ______________________

    THEODORE J. BIELEN, JR., Bielen & Lampe, Concord,
 CA, argued for appellant. Also represented by JOHN C.
 ALEMANNI, Kilpatrick Townsend & Stockton LLP, Raleigh,
 NC; JUSTIN LEONARD KRIEGER, Denver, CO; NEIL ARTHUR
 SMITH, KB Ash Law Group PC, Alamo, CA.
Case: 21-1025    Document: 58     Page: 2    Filed: 03/15/2022




 2                              O'KEEFFE'S, INC.   v. HIRSHFELD



     MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by MAI-TRANG DUC
 DANG, THOMAS W. KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before PROST, BRYSON, and STOLL, Circuit Judges.
 PER CURIAM.
     In a post-grant review proceeding, the Patent Trial and
 Appeal Board held unpatentable all claims of U.S. Patent
 No. 9,926,709 (“the ’709 patent”), owned by appellant
 O’Keeffe’s, Inc. The Board also denied the patent owner’s
 motion to amend. O’Keeffe’s appealed, and when the peti-
 tioner, Ely Holdings Ltd., withdrew from the appeal, the
 Director of the Patent and Trademark Office intervened to
 defend the Board’s decision.
     The ’709 patent is directed to a mechanism for support-
 ing and positioning a glass floor unit. The Board held the
 claims of the patent and the proposed substitute claims un-
 patentable based on (1) the on-sale bar stemming from an
 offer to sell a floor system in the United States more than
 one year before the filing date of the application that ma-
 tured into the ’709 patent; and (2) obviousness in view of
 several combinations of prior art references, including U.S.
 Patent No. 7,694,475 to Rae and two German patents
 (which are quite similar to one another), referred to as
 “DE759” and “DE230.”
     The Director declined to defend the Board’s decision
 with respect to the on-sale bar. We likewise do not rely on
 that rationale as a basis for our decision. With respect to
 the Board’s reliance on the prior art references, however,
 we conclude that the Board’s decision was supported by
 substantial evidence, and we therefore affirm.
     O’Keeffe’s first argues that the combination of Rae and
 the German patents does not render the claims of the ’709
Case: 21-1025       Document: 58   Page: 3    Filed: 03/15/2022




 O'KEEFFE'S, INC.   v. HIRSHFELD                             3



 patent obvious because using the jack shown in the Ger-
 man patents to lift the glass flooring of Rae would lift only
 the upper structural glass portion of Rae and not the sepa-
 rate fire-rated glass portion below the structural glass por-
 tion. The Board, however, noted that the claims of the ’709
 patent simply refer to a “glass floor unit.” J.A. 52. As the
 Board pointed out, the claims of the ’709 patent do not re-
 quire “that the two components be unmovable with respect
 to each other or that any force exerted on one component
 should necessarily be exerted on the other.” Id. It was
 therefore proper for the Board to consider the Rae refer-
 ence, in combination with the German patents, in its obvi-
 ousness analysis.
     The Board analyzed all the limitations of the ’709
 claims and the proposed substitute claims. Only two of the
 limitations, both found in proposed substitute claim 13,
 merit comment.
     The first is the limitation that recites “a support, said
 support positioned to contact the glass floor unit, said sup-
 port comprising a sheet, said sheet being rotatable relative
 to said adjuster [a screw mechanism that moves the floor
 structure up and down] for movement within said cavity of
 said glass floor unit.” The issue with regard to that limita-
 tion is whether the support plate depicted in the German
 patents is fixed to the screw mechanism such that it rotates
 with the screw mechanism, or whether the support plate in
 the German patents is in contact with the screw mecha-
 nism but rotates independently of it.
     The Board’s treatment of this issue is not entirely clear.
 The Board suggests at several points in its final written
 decision that the support plate in the German patents “ro-
 tates with the screw.” See J.A. 70, 119, 134. But at each of
 those points, the Board quotes with approval the testimony
 of the petitioner’s expert that the support plates depicted
 in the German patents is “held” on the upper side of the
 screw head and “will necessarily either rotate with the
Case: 21-1025    Document: 58      Page: 4    Filed: 03/15/2022




 4                               O'KEEFFE'S, INC.   v. HIRSHFELD



 screw (if immovably held, e.g. welded) or rotate inde-
 pendently of the screw (if movably held, e.g. threaded).”
 J.A. 70, 117, 133 (each quoting J.A. 675). In the end, the
 Board appears to embrace the expert’s analysis, which in-
 dicates that the German patents teach that the support
 plate can be either rotatable or non-rotatable and that the
 “rotatable support” limitation can therefore be found in the
 German patents. See J.A. 675–76. That finding, which is
 based on the expert’s assessment of the German patents, is
 supported by substantial evidence.
     The second limitation of interest in proposed substitute
 claim 13 is the limitation directed to “a hat channel, said
 hat channel removably positioned over said adjuster for
 permitting access to said adjuster in said cavity from said
 outer walking surface.” Pointing to the “transverse profile”
 depicted in Figure 4 of both German patents, J.A. 509, 621,
 petitioner’s expert characterized that feature as teaching
 the “hat channel” limitation, as the transverse profile could
 be removed to permit access to the adjuster mechanism.
 The Board agreed. J.A. 121–23, 136–38.
      O’Keeffe’s argues that accessing the adjuster mecha-
 nism in the German patents would require substantial ef-
 fort, including removing sections of the flooring. But as the
 Director points out, the “hat channel” limitation is quite
 broad. It contains no requirement that the hat channel
 must be removable without disturbing any portion of the
 flooring, or with no significant difficulty. The Board’s con-
 clusion that the hat channel limitation is satisfied by the
 disclosure in the German patents is therefore supported by
 substantial evidence.
                        AFFIRMED